Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to correspondence filed on July 25, 2022.
Claims 1, 4-10 and 13-24 are currently pending.  Claims 2-3 and 11-12 have been canceled.  Claims 17-24 have been added. Claims 1 and 4 have been amended.  Entry of this amendment is accepted and made of record.
Allowable Subject Matter
Claims 1, 4-10 and 13-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art Fu Yi (CN 2573693) (hereinafter Fu) and Haonan Shen (CN 101221894) (hereinafter Haonan) alone or in combination fails to teaches or render obvious the specific limitations of a temperature detection circuit, comprising: the first output terminal of the first comparator is connected with the input terminal of the monostable trigger through the differential circuit, and wherein, the monostable trigger comprises a second comparator, a first capacitor, a first thin film transistor, a second thin film transistor and a Zener diode, the second comparator having a second negative input terminal, a second positive input terminal and a second output terminal; the second negative input terminal is connected with an output terminal of the differential circuit, the second positive input terminal is connected with a second reference voltage terminal through a first resistor, the second positive input terminal is further connected with a drain of the first thin film transistor through a second resistor, the second positive input terminal is further connected with a ground terminal through the first capacitor, the second output terminal is connected with a gate of the first thin film transistor through a first voltage dividing circuit, the second output terminal is further connected with a gate of the second thin film transistor through a second voltage dividing circuit; a source of the first thin film transistor is connected with the ground terminal; a drain of the second thin film transistor is connected with the second reference voltage terminal through a third resistor, the drain of the second thin film transistor is further connected with the second negative input terminal through a third voltage dividing circuit, a 2 4862-5324-0875, v.1Application No.: 16/120,642Docket No.: 31411/04641 source of the second thin film transistor is connected with the ground terminal; and a positive pole of the Zener diode is connected with the source of the second thin film transistor, and a negative pole of the Zener diode is connected with the drain of the second thin film transistor of claim 1, when combined with the limitations of a first comparator, the first comparator having a first negative input terminal, a first positive input terminal and a first output terminal, the first negative input terminal being connected with an output terminal of a temperature sensor, the first positive input terminal being connected with a first reference voltage terminal; a monostable trigger, an input terminal of the monostable trigger being connected directly or through a differential circuit with the first output terminal of the first comparator; and a low pass filter, an input terminal of the low pass filter being connected with an output terminal of the monostable trigger also in claim 1.
Hence the prior art of record fails to teach or render obvious the invention as set forth in claims 1, 4-10 and 13-16. The Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than the Applicant’s own reasoning to fully encompass the invention as set forth in claim 1.
Regarding claim 17, the closest prior art Fu and Haonan alone or in combination fails to teaches or render obvious the specific limitations of a temperature detection circuit, comprising:  wherein the amplitude limiter comprises a third diode and a fourth diode; a positive pole of the third diode is connected with the first negative input terminal of 5 4862-5324-0875, v.1Application No.: 16/120,642Docket No.: 31411/04641 the first comparator, and a negative pole of the third diode is connected with a third reference voltage terminal; and a negative pole of the fourth diode is connected with the first negative input terminal of the first comparator, and a positive pole of the fourth diode is connected with a fourth reference voltage terminal of claim 17, when combined with the limitations of a first comparator, the first comparator having a first negative input terminal, a first positive input terminal and a first output terminal, the first negative input terminal being connected with an output terminal of a temperature sensor, the first positive input terminal being connected with a first reference voltage terminal; a monostable trigger, an input terminal of the monostable trigger being connected directly or through a differential circuit with the first output terminal of the first comparator; and a low pass filter, an input terminal of the low pass filter being connected with an output terminal of the monostable trigger, further comprising an amplitude limiter; wherein the first negative input terminal of the first comparator is connected with an output terminal of the amplitude limiter, and the first negative input terminal is connected with the output terminal of the temperature sensor through the amplitude limiter also in claim 17.
Hence the prior art of record fails to teach or render obvious the invention as set forth in claims 17-24. The Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than the Applicant’s own reasoning to fully encompass the invention as set forth in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached Monday-Thursday 9:00am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANICE M SOTO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855